MEMORANDUM **
Raul Magana Torres, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals, denying his motion to reopen the underlying denial of his application for suspension of deportation.
The evidence regarding the birth of petitioner’s United States citizen child con*535cerned a new basis for establishing hardship, and, therefore, we have jurisdiction to review the denial of the motion to reopen. See Fernandez v. Gonzales, 439 F.3d 592, 601-02 (9th Cir.2006) (this court retains jurisdiction where the “newly-submitted evidence is not cumulative ... but does seek the same type of discretionary relief as was originally sought.”) The BIA, however, did not abuse its discretion by denying the motion to reopen, because the BIA considered the evidence that petitioner submitted and acted within its broad discretion in determining that the evidence did not warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to law.”)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.